                 Case 3:17-cv-02454-WHA
                  Case:                   Document
                        19-15759, 04/16/2019,        126 Filed
                                              ID: 11265477,    04/16/19
                                                            DktEntry:      Page 11 of
                                                                      1-1, Page    of 33

                                        Office of the Clerk
                       United States Court of Appeals for the Ninth Circuit
                                      Post Office Box 193939
                               San Francisco, California 94119-3939
                                           415-355-8000
Molly C. Dwyer
Clerk of Court                              April 16, 2019


       No.:                19-15759
       D.C. No.:           3:17-cv-02454-WHA
       Short Title:        Scott Johnson v. Starbucks Corporation


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
        Case 3:17-cv-02454-WHA
         Case:                   Document
               19-15759, 04/16/2019,        126 Filed
                                     ID: 11265477,    04/16/19
                                                   DktEntry:      Page 22 of
                                                             1-1, Page    of 33




                   UNITED STATES COURT OF APPEALS
                                                                      FILED
                           FOR THE NINTH CIRCUIT
                                                                      APR 16 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




 SCOTT JOHNSON,                                 No. 19-15759

               Plaintiff - Appellant,
                                                D.C. No. 3:17-cv-02454-WHA
   v.                                           U.S. District Court for Northern
                                                California, San Francisco
 STARBUCKS CORPORATION,
 a Washington corporation,                      TIME SCHEDULE ORDER

               Defendant - Appellee.



The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
hearings, the transcript deadlines do not apply.

Tue., April 23, 2019           Mediation Questionnaire due. If your registration for
                               Appellate ECF is confirmed after this date, the
                               Mediation Questionnaire is due within one day of
                               receiving the email from PACER confirming your
                               registration.
Tue., May 14, 2019             Transcript shall be ordered.
Thu., June 13, 2019            Transcript shall be filed by court reporter.
Tue., July 23, 2019            Appellant's opening brief and excerpts of record
                               shall be served and filed pursuant to FRAP 31 and
                               9th Cir. R. 31-2.1.
       Case 3:17-cv-02454-WHA
        Case:                   Document
              19-15759, 04/16/2019,        126 Filed
                                    ID: 11265477,    04/16/19
                                                  DktEntry:      Page 33 of
                                                            1-1, Page    of 33

Fri., August 23, 2019        Appellee's answering brief and excerpts of record
                             shall be served and filed pursuant to FRAP 31 and
                             9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Ruben Talavera
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
